Judgment dismissing the mother’s petition for a writ of habeas corpus to obtain cutody of her three children, unanimously modified on the law and the facts and in the exercise of discretion, without costs and without disbursements to any party, in the following respects: the mother is accorded rights of visitation every Sunday afternoon from the hours of 2:00 to 4:00 P.M., at the home of the children’s grandparents, where the record indicates they are presently residing. In the event this direction should prove to be unfeasible, application may be made to Special Term for a determination of other times or circumstances, in the discretion of the court. The order below in totally denying visitation to the mother in the circumstances in this case was not warranted. Settle order on notice. 'Concur — Steuer, J. P., Tilzer. McGivern, Rabin and McNally, JJ.